Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report ofCar Charging Group, Inc. (the “Company”) on Form 10-Q for theperiod endedMarch 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Michael D. Farkas, Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Michael D. Farkas Michael D. Farkas ChiefExecutive Officer (Principal Executive Officer) May 15, 2012
